Citation Nr: 1236170	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction caused by surgical treatment and postoperative medical treatment by the Department of Veterans Affairs in March 2004.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO. 

In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in May 2012, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  Neither the Veteran nor his representative have responded, and therefore, the right to a second hearing is deemed waived.

In November 2010, the Board remanded the case to the RO for additional development.  Unfortunately, for the reasons discussed below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks disability compensation under 38 U.S.C.A. § 1151 for the residuals of a myocardial infarction, which he states was caused by the placement of stent by VA in March 2004

The Board finds that further development on the question of informed consent is needed before the claim can be considered on the merits as the record does not contain a copy of the actual signed informed consent for the procedure in March 2004.

The operation report reports the informed consent with some details, but appears to be incomplete, that is, it states generally the risks and benefits of the procedure were explained to the Veteran and that his informed consent was obtained.  Further details, such as the specific risks, are not included in the operation report and the Board finds it necessary to review the document signed in March 2004 before the Board can make a fully informed decision on the claim.  

In July 2006 a VA physician providing a medical opinion also referred to electronic records by a specific reference to nursing notes that were available to him through remote access from Vista Webb and used these notes in explaining his opinion.  The referenced Vista Webb and nursing notes did not appear to have been printed and associated with the claims file.  The Board remanded the matter in November 2010 as these VA records are constructively of record and may be pertinent to the claim.  Thus, they must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board then requested that after all records had been secured, the RO should obtain another opinion based upon all the evidence, including the additional records.

In January 2011, a second VA physician issued an opinion but noted that there was no informed consent form for him to review.  Further, after the physician issued his opinion, the RO associated with the file a nursing note that may be the note referenced in the July 2006 opinion.  The note added to the file after the remand of November 2010 is labeled as an inpatient note, stating that the Veteran is to report symptoms such as chest pain.  This suggests that he is to alert the VA staff while still an inpatient.  It is unclear if that is the note referred to by the physician in July 2006 as he stated that the Veteran was instructed to return if he experienced chest pain.  That comment suggests the physician was referring to discharge instructions, not an inpatient instruction to the Veteran.  There is no document which is labeled or in the nature of discharge instructions.  In any event, the physician who provided an opinion in January 2011 did not have the benefit of reviewing the nursing note as it was added to the file after he issued his report.
In addition, the physician in July 2006 referenced laboratory (cardiac enzymes) and EKG results.  While there are cardiac enzymes results associated with the file, there are not any EKGs.  As it is unclear if all records from the March 2004 surgery and postoperative care of the Veteran have been associated with the file, the Board has determined a second attempt should be made to secure all relevant documents.  38 C.F.R. § 3.159 (e) (VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless the requested records do not exist or further attempts to obtain the records would be futile).  After this development has occurred, the claims files should be returned to the January 2011 VA medical opinion provider to request that he review the additional paper records and provide an updated opinion based on his review of all of the pertinent medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from Vista VA or any other source and also from the proper custodian any VA treatment records pertinent to the Veteran's March 18, 2004, surgery at the Palo Alto VAMC which have not yet been associated with the claims file, to include any Vista Webb, laboratory, and nursing notes as discussed above.  These records should include all treatment records leading up to the surgery, any pre-surgery consultation reports, informed consent forms, and complete records of the hospitalization for the surgery in question, including all progress notes, nurses' notes, consultation reports, laboratory studies, EKG, and other diagnostic studies.  All efforts must be documented.  

The RO is to specifically request a copy of the Veteran's signed informed consent agreement for the stenting procedure in March 2004.  A written response to that request is required.

If the record does not exist or further efforts to obtain the record would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Only after the foregoing record development has occurred, arrange to have the January 2011 VA examiner, if available, prepare an addendum opinion.  The VA examiner must review the Veteran's claims file, including any records added pursuant to this remand.  A complete rationale must be provided for all opinions rendered.  The examiner is asked to state if his opinions have changed since the January 2011 report that answered the following questions: 

A) Is it at least as likely as not (50 percent probability or more) that the proximate cause of the acute thrombotic occlusion of the stent placed by VA and acute myocardial infarction was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treatment received in March 18-19, 2004? 

B) If the acute thrombotic occlusion of the stent placed by VA and myocardial infarction was not at least as likely as not due to the above, then was it an event not reasonably foreseeable by a reasonable health care provider? 

If the January 2011 VA examiner is unavailable, then the claims file should be forwarded to another appropriate VA examiner to review the claims file and provide an opinion on the above questions.

3. After the development requested is completed, readjudicate the claim of entitlement to compensation benefits under 38 U.S.C. § 1151 for residuals of a myocardial infarction.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


